2.	Applicant’s election without traverse of the species MDP in the reply filed on March 20, 2020 is acknowledged.
	It is noted that in the claim amendment filed April 20, 2021, Applicant’s elected species was deleted from the claims.
	Search and examination has been extended to the species “desmuramylpeptide”.  Amended claims 1, 3, 6-15, and 18 have been examined on the merits in their entirety.
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no original disclosure in the application as originally filed supporting the recitation in claims 1, 3, and 15 of a desmuramylpeptide in general.  There is no explicit, implicit, or inherent support for such a limitation in the original disclosure of the invention.  There is a single occurrence of the word “desmuramyl”, at page 18, 
4.	Claims 1, 3, and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The meaning of the claim terminology “desmuramylpeptide”, used in claims 1, 3, and 15, is unclear.  The terminology is not defined in the specification.  At page 4 of the response, Applicant defines “desmuramylpeptide” as referring to “an MDP analog lacking the N-acetylmuramyl moiety (which is replaced with a different moiety)”.  However, Applicant has not provided any citation in support of this definition.  The Gobec et al article (Eur. J. Med. Chem., Vol. 116, pages 1-12) provides a slightly different definition, stating that “Desmuramylpeptides are MDP derivatives lacking the carbohydrate moiety”.  See page 2, column 1, second full paragraph.  The examiner has reviewed the U.S. patent literature, which only infrequently uses the term “desmuramyl” (29 references in total) , and never provides an explicit definition of the terminology.  It seems apparent that a “desmuramylpeptide” can not comprise an N-muramyl group attached to the N-terminus of the peptide, and must comprise a peptide; however, it is unclear what other structural limitations may be required of  “desmuramylpeptide”.  For example, the specification appears to identify diethyl (5-phenyl-1H-indole-2-carbonyl)glycyl-L-alanyl-D-glutamate and diethyl (6-phenyl-1H-indole-2-carbonyl)glycyl-L-alanyl-D-glutamate as desmuramylpeptides (see  page 3, last two lines, of the substitute specification, and claim 18).  It follows that a desmuramylpeptide need not comprise two amino acids.  This raises the question as to whether a desmuramylpeptide must comprise L-alanyl-D-glutamate, or if any two amino acids are sufficient to satisfy the peptide 
5.	Claim 18 is objected to because of the following informalities:  At claim 18, last line, “phthalimidoethoxy” is misspelled.  Appropriate correction is required.
6.	Instant claims 1, 3, 6-15, and 18 are deemed not to be entitled under 35 U.S.C. 119€ to the benefit of provisional application 62/353,994 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose methods in which a desmuramylpeptide is administered to an animal, and does not disclose the specific desmuramylpeptides recited in instant claim 18.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1, 3, 6, 11-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bogataj et al (U.S. Patent Application Publication 2010/0183714).  Bogataj et al teach administering N-(2(2-phthalimidoethoxy)-acetyl)-L-alanyl-D-glutamic acid, i.e. LK 423, to  by Bogataj et al is identical to the fourth-listed compound of instant claim 18.  Because the same active agent is being administered to the same humans or animals according to the same method steps, inherently feed conversion in the treated humans and animals will be improved in the method of Bogataj et al to the same extent recited in the instant claims.  Sufficient evidence of similarity is deemed to be present between the method of Bogataj et al and the instant claimed method to shift the burden to Inventors to provide evidence that the instant claimed method is unobviously different than the method of Bogataj et al.  Note that the prior art need not recognize Inventors’ claimed result in order to anticipate the claimed method on the basis of inherency.  See MPEP 2112(II).
9.	Claims 1, 6-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sallam et al (U.S. Patent Application Publication 2018/0303128).  Sallam et al teach a method of culturing aquatic animals.  The method comprises administering a β-aspartyl dipeptide as a feed or feed additive.  The aquatic animals include salmon, cod, catfish, trout, shrimp, prawn, and crab.  When fed to salmon, administration of the β-aspartyl dipeptide caused a higher body protein level compared to a control based on individual amino acids.  See, e.g., the Abstract and paragraphs [0040] and [0062].  The β-aspartyl dipeptide taught by Sallam et al is deemed to meet the instant claim requirement of a desmuramylpeptide, because the β-aspartyl dipeptide taught by  by Sallam et al’s teaching of higher body protein level.
10.	Claims 1, 3, 6-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobler et al (U.S. Patent Application Publication 2014/0205711).  Kobler et al teach a dipeptide feed additive for animals such as chickens, pigs, fish, and crustaceans.  Fish include salmon, cod, tilapia, catfish, and trout, and crustaceans include shrimp and prawn.  The feed additive is pelletized, i.e. is in the form of beads.  See, e.g., the Abstract; paragraphs [0002], [0035], [0038], and [0042]; and claims 1, 10, and 11.  The dipeptides taught by Kobler et al are deemed to meet the instant claim requirement of a desmuramylpeptide, because the dipeptides taught by Kobler et al do not comprise an N-acetylmuramyl group and are comprised of a peptide.  (For more on the issue of how “desmuramylpeptide” should be interpreted, see the above rejection under 35 U.S.C. 112(b).)  Because the same active agent is being administered to the same animals according to the same method steps, inherently feed conversion in the treated animals will be improved in the method of Kobler et al to the same extent recited in the instant .
11.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobler et al (U.S. Patent Application Publication 2014/0205711) as applied against claims 1, 3, 6-9, 11, and 13 above, and further as evidenced by Inventors’ admission of the prior art at page 14, third paragraph, line 4.  As discussed above, Kobler et al teach a feed additive for chickens, but do not describe the chickens as lacking a NOD2 gene.  Inventors admit at page 14, third paragraph, line 4, that NOD2 is absent in birds.  Accordingly, to the extent that Kobler et al teach administering its dipeptides to chickens, Kobler et al inherently teach administering its dipeptides to animals lacking an NOD2 gene.
12.	The rejections based upon the WO Patent Application 93/13791 set forth in sections 8-10 of the Office action mailed December 3, 2020 are overcome by the claim amendments.  All specifically disclosed muramyl peptide compounds taught in the WO Patent Application ‘791 comprise an N-acetylmuramyl group attached to the N-terminus of a peptide and therefore are excluded from the scope of the instant claims.
	The claim amendments similarly distinguish over the Chinese Patents CN 102578414 and CN 101756026, over Ivey et al (U.S. Patent No. 5,976,580), and over Wray et al (U.S. Patent No. 8,580,772) applied in sections 11-19 of the Office action mailed December 3, 2020.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 4, 2021